MEMORANDUM ***
Rogelio Santa Ana, using the alias Ricardo G. Araneta, is a native and citizen of the Philippines, and petitions for review of the decision of the Board of Immigration Appeals (“BIA”) dismissing his appeal of an immigration judge’s denial of his application for suspension of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review de novo both constitutional challenges, and the BIA’s interpretation and application of a statute. See Ram v. INS, 243 F.3d 510, 513, 516 (9th Cir.2001). We deny the petition.
The BIA properly concluded that the Petitioner was not eligible for suspension of deportation under section 309(c)(5)(A) of the Illegal Immigration Reform and Immigrant Responsibility Act, as amended by section 203(a) of the Nicaraguan Adjustment and Central American Relief Act, because he was not physically present in the United States for a continuous period of at least seven years. Under the stop-time rule, the Petitioner’s physical presence was terminated when the Immigration and Naturalization Service issued him an order to show cause (“OSC”) eleven months after he entered this country. See Ram, 243 F.3d at 514-16. The Petitioner’s contention that the application of the stop-time rule violates his equal protection and due process rights is unpersuasive in light of our precedent. See id. at 516-17.
We lack jurisdiction to consider the Petitioner’s contention that the OSC needs to be re-served on him because he raises this issue for the first time on appeal. See Singh-Bhathal v. INS, 170 F.3d 943, 947 (9th Cir.1999).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit as provided by Ninth Circuit Rule 36-3.